IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00106-CR

                    IN RE RAYMOND CHARLES LIGHTS


                               Original Proceeding



                          MEMORANDUM OPINION


      For the reason stated in In re Lights, No. 10-14-00083-CR, 2014 Tex. App. LEXIS

3656 (Tex. App.—Waco April 3, 2014, orig. proceeding), Raymond Charles Lights’s

petition for writ of mandamus is dismissed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed April 17, 2014
Do not publish
[OT06]